Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 23, 2019

                                      No. 04-19-00369-CV

                         IN THE INTEREST OF N.N.M., A CHILD,
                                      Appellant

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 17-01-13061-DCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

        The appellant’s brief was originally due to be filed on June 27, 2019. Because neither the
brief nor a motion for extension of time was filed by the deadline, this court issued an order on
July 3, 2019, ordering appellant to file his brief by July 18, 2019. This court’s order stated,
“GIVEN THE TIME CONTRAINTS GOVERNING THIS APPEAL, FURTHER
REQUESTS FOR EXTENSIONS OF TIME WILL BE DISFAVORED.”

       On July 18, 2019, appellant filed a motion for extension of time stating the motion was
appellant’s “first request for an extension of time.” The motion ignores this court’s July 3, 2019,
which previously extended the deadline for filing the brief based on appellant’s failure to file a
brief by the original deadline. The motion is GRANTED. Appellant’s brief must be filed by
August 7, 2019. NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court